14DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 08/20/21, has been entered.  Claims 21-45 are pending. Claims 1-20 are cancelled. Claim 21 is amended.

3.  As amended, claim 21 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 36-38 (Group IV) and claim 43 (Group VII) directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  However, claims 29-30 (Group II); claims 31 and 34-35 (Group III); claims 39-41 and 44 (Group V); and claim 42 (Group VI); and have NOT been rejoined.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I, IV and VII, as set forth in the Office action mailed on 09/09/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4. Claims 29-31, 34-35, 39-42 and 44-45 are cancelled herein (see Examiner’s Amendment below). Claims 21-28, 32-33, 36-38, and 43 are under consideration.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 02/24/21:
The rejection of claims 21, 25-28, and 32-33 under 35 U.S.C. 102(a)(1) as being anticipated by Deditius et al. 2015 (PLoS ONE 10(8): e0135351; doi:10.1371/journal pone.0135351), found on page 3 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto; specifically requiring at least one mutation in each gene claimed.

The rejection of claims 21-23, 25-28, and 32-33 under 35 U.S.C. 102(a)(1) as being anticipated by Felgner et al. 2016 (mBio; Volume 7, Issue 5 e01220-16), found on page 4 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto; specifically requiring at least one mutation in each gene claimed.

The rejection of claims 21-28 and 32-33 under 35 U.S.C. 103 as being unpatentable over Felgner et al. 2016 (mBio; Volume 7, Issue 5 e01220-16) in view of Bramhill et al. 2011 (US 2011/0224097), found on page 6 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto; specifically requiring at least one mutation in each gene claimed.

EXAMINER’S AMENDMENT
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no 
7.  Authorization for this examiner’s amendment was given in an interview with Michael Whitham on 09/13/21 (see Interview Summary, attached).

8.  The application has been amended as follows: 

Claim 22. (Currently amended) The mutated Salmonella strain according to claim 21, wherein the flagellin class II gene includes at least one of [[the]] fliF gene and [[the]] fliHIJ gene.

Claim 23. (Currently amended) The mutated Salmonella strain according to claim 21, wherein the lpxR gene is [[the]] lpxR9 gene, wherein the pagL gene is [[the]] pagL7 gene, and wherein the pagP gene is [[the]] pagP8 gene.

Claim 24. (Currently amended) The mutated Salmonella strain according to claim 23, further comprising one or more mutations in [[the]] an eptA gene and optionally, [[the]] one or more mutations in an arnT gene.

Claim 25. (Currently amended) The mutated Salmonella strain according to claim 21, wherein the Salmonella strain is [[a]] Salmonella enterica 

Claim 26. (Currently amended) The mutated Salmonella strain according to claim Salmonella enterica serovar Typhimurium or serovar Typhi.
Claims 29-31. Cancelled.

Claims 34-35. Cancelled.

Claim 36. (Currently amended) A method for treating cancer and/or inhibiting tumor growth Salmonella strain according to claim 21.

Claims 39-42. Cancelled.

Claims 44-45. Cancelled.


Allowable Subject Matter
9.  Claims 21-28, 32-33, 36-38, and 43 are allowed.

10.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a mutated Salmonella strain comprising mutations in each of a flagellin class IT gene, an aroA gene, an IpxR gene, a pagL gene, a pagP gene, and a ydiV gene, wherein the mutations result in an alteration of the expression of 

11.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 13, 2021